DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to the claims to aide in communication.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 6, 10, 12-14, 19, 25, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the recitation, “wherein the duct is arranged to route stray precursor liquid from the pour of the precursor liquid entering the duct outlet away from any electrical components of the internal volume and to a bottom of the housing” is indefinite if interpreted to require anything other than that the duct walls route liquid put therein to a bottom of the housing.  As the limitation is merely concerned with the duct and there is no way for the recitation to be interpreted to limit other structures.
In regard to claim 28, the recitation, “a dispensing station” reintroduces what is already required in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6, 19, 25, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2010/0107887) (also see incorporated reference Smith WO2004/064858) in view Becket (US 2932953), Bowman (US 2391003); and either of Sevcik (US 2014/0305316) and Reyhanloo (US 2010/0288135).
	In regard to claims 1, 28, Bentley teaches a cartridge-based beverage making machine (see whole disclosure, note 201; para. 2, 76, 78) for forming a single serving 
a housing (210) defining an interior volume (inside 210) an exterior surface (see exterior of 210) of the beverage making machine (201), the exterior surface (exterior) defining a duct outlet (see Fig. 8, and opening at top of 400 is an opening); 
a precursor liquid supply (para. 83) comprising a reservoir (220, 280) defining inlet opening (“open upper end” para. 83) and comprising a lid (222, see figures 1-2, para. 83) for removably covering the inlet opening (open upper end), the inlet opening (open upper end) configured to receive a pour of a precursor liquid (para. 83 - “for filling the tank with water”); 
a cartridge holder (para. 78, 76, “cartridge holder”) arranged to receive and hold the cartridge (cartridge) with the pour of the precursor liquid (water from tank), the cartridge holder (cartridge holder; para. 76 - incorporated structure - 251) having an upper portion (para. 76 - incorporated structure - see page 45, line 21-29 - “rotatable upper part 256”) and a lower portion (para. 76 - incorporated structure - see page 45, line 21-29 - “pivotable cartridge mount 257”), the upper and lower portions being movable to clamp (para. 76 - incorporated structure - see page 45, line 30 - page 46, line 6) the cartridge (cartridge) in the cartridge holder (cartridge holder);
a dispensing station (270) including a mixing chamber (para. 77-78 - see liquid and the beverage ingredients in the cartridge are able to mix) configured to combine liquid and a beverage medium (ingredients in the cartridge);
a cooling system (chilling module - 300, para. 105 with thermoelectric cooler - para. 98) within the interior volume (inside 201) arranged to remove heat from the precursor liquid (water) and reject the heat to air (see vent fig. 8); 

Bentley does not explicitly teach a carbonation tank with an inlet and outlet, the carbonation tank having an agitator and the carbonation tank surrounded by a cooling container holding a cooling liquid, and a gas supply to provide pressurized gas to the carbonation tank; and so that carbonated liquid is mixed with the beverage ingredients.  
However, providing a beverage dispenser with a carbonation tank is old and well known by Bowman.  Bowman teaches that it is well known to provide a beverage dispenser with a carbonation tank (35) having an inlet (see line 24, 29, 22) and an outlet (385) to deliver fluid from the carbonation tank (35) to a dispensing station (see 80, 90, page 2, line 9-10) which mixes carbonated liquid with beverage ingredients (page 2, line 5-10 - “syrup” mixing to form drink); the carbonation tank (35) having an agitator (375, 376) in the carbonation tank (35) and the carbonation tank (35) is surrounded by a cooling container (31) holding a cooling liquid (water, page 2, line 20-25), and a gas supply (1) to provide pressurized gas to the carbonation tank (35).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Bentley with a carbonation tank in a cooling container for the purpose of 
Bentley, as modified, does not explicitly teach providing all of the limitations concerning a duct, including that the duct extends from a duct inlet to the duct outlet with a heat sink positioned along a flow path defined by the duct between the duct inlet and the duct outlet; and the duct is arranged to route stray precursor liquid entering the duct outlet away from any electrical components of the internal volume and to the bottom of the housing.
However, Becket teaches that employing a duct for aiding thermoelectric cooling is well known.  Becket teaches that thermoelectric cooling appliances (see all figures, including Fig. 6, thermoelectric coolers 1) routinely employ a duct (19) extending from a duct inlet (21) to a duct outlet (22) with a heat sink (6) positioned along a flow path (of 19) defined by the duct (19) between the duct inlet (21) and the duct outlet (22); and the duct (19) is arranged to route stray precursor liquid entering the duct outlet away (22) from any electrical components of an internal volume and to a bottom of the housing of the appliance (see that the duct 19 is vertical and that any liquid entering the duct outlet 22 is routed to downwards to a bottom of the appliance in Fig. 6, 8 and thus the duct is arranged to route liquid as claimed from any electrical components in the internal volume of the appliance).  Note that providing the duct in a vertical direction takes advantage of the natural buoyancy of heated air and takes advantage of the natural rising of heated air.  Therefore it would have been obvious to a person of ordinary skill in the art to provide the chilling module (300, 400) of Bentley with a vertical duct and heat sink as taught by Becket for the purpose of improving the rejection of heat to air by using the natural tendency of air to rise to the advantage of heat rejection.  

In regard to claim 6, Bentley, as modified, teaches that the cooling system (chilling module as modified above) includes a fan (Becket-7) arranged to induce air flow from the duct inlet (Becket - 21) to the duct outlet (Becket - 22).
In regard to claim 19, Bentley, as modified, teaches that the cooling system (chilling module as modified above) is arranged to cool the precursor liquid to about 0-4 degrees C (fully capable of such operation, page. 33).
.

Claims 5, 10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2010/0107887) (also see incorporated reference Smith WO2004/064858) in view Becket (US 2932953), Bowman (US 2391003); and either of Sevcik (US 2014/0305316) and Reyhanloo (US 2010/0288135) and further in view of Ghoshal (US 2012/0192574).
	In regard to claims 5, 10, Bentley, as modified, teaches most of the limitations, including that the thermoelectric device (Becket - 1) is outside the duct (Becket - 19) and thermally coupled to the carbonation tank (of Price or Bowman), but does not explicitly teach that the cooling system includes a heat pipe, as claimed.  
However, it is well known to reject heat from a thermoelectric unit as taught by Ghoshal.  Ghoshal teaches a cooling device (see all figures including Fig. 9.) comprising a thermoelectric device (404) which rejects heat to a heat pipe (402); the heat pipe (402) comprising an evaporator section (102) and a condenser section (106), the condenser section (106) rejecting heat to a heat sink (114); the heat pipe (402) extending away from the cooled location and teaches that the heat pipe (402) increases the flexibility of the arrangement and position of the heat sink (114) and the thermoelectric device (404) (see all figures) and thereby provides more places for additional thermoelectric devices to be employed spatially (see figure 13).  Therefore it 
Note that the modification of the rejection results in thermoelectric devices and the evaporator section (from Ghoshal) being outside the duct (Becket - 19); and that the heat pipe (of Ghoshal) will extend through a wall (wall of 19 in Becket) of the duct (Becket-19) to the more surfaces around the carbonation tank (of Price and Bowman) to be cooled by the thermoelectric devices.
In regard to claims 12-14, Christine, as modified, teaches the claim limitations as already explained and teaches that the heat sink (58; Ghoshal - 114) includes a plurality of fins (60; Ghoshal - 114) thermally coupled to the heat pipe (Ghoshal - 404); the heat pipe (404) extends through the duct (19 - Becket) and positioned at least partially within the flow path (of air); the condenser section (Ghoshal - 106) of the heat pipe (Goshal - 404) and the heat sink (Goshal-58; 114) are positioned in the flow path channel () between the duct inlet (Becket - 21) and the duct outlet (Becket - 22).  

Claims 1, 5, 6, 10, 12-14, 19, 25, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2010/0107887) (also see incorporated reference Smith WO2004/064858) in view Becket (US 2932953) and Bowman (US 2391003), either of Sevcik (US 2014/0305316) and Reyhanloo (US 2010/0288135), and also in view of Ghoshal (US 2012/0192574) and Harrison (US 2002/0162339).
.


Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are moot in view of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this 
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
April 7, 2021